Citation Nr: 1042655	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
acromioclavicular (AC) separation, left shoulder.

2.  Entitlement to service connection for a cervical spine 
disability, including as secondary to AC separation, left 
shoulder.

3.  Entitlement to service connection for a low back disability, 
including as secondary to AC separation, left shoulder. 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from October 2004 and December 2007 rating decisions 
issued by the Regional Office (RO) in Winston-Salem, North 
Carolina.

The Veteran's submissions indicate that he is also seeking 
service connection for "chronic pain syndrome" and a 
psychiatric disorder.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim involves two separate appeals.  On the VA 
Form 9 submitted in connection with the denial of service 
connection for a cervical spine and a low back disability, the 
Veteran did not indicate whether he wanted a hearing before a 
Veteran's Law Judge.  In an attachment to that form, he indicated 
he wanted a local hearing at the RO, but he later withdrew that 
request.  However, on a subsequent VA Form 9 filed in connection 
with his claim for a higher initial rating for his left shoulder 
AC separation, the Veteran indicated that he wanted a 
videconference hearing before a Veteran's Law Judge.  The Veteran 
thereafter obtained lay statements from various witnesses who 
indicated that they would be available to testify at the 
Veteran's hearing.  The record, including the most recent VA Form 
9, therefore indicates that the Veteran wants a videoconference 
hearing.  There is no documentation that indicates that the 
Veteran ever withdrew his request for a video hearing.  
Therefore, this case must be remanded to afford the Veteran an 
opportunity for a hearing.  

Accordingly, the case is REMANDED for the following action:

Make the necessary arrangements to 
schedule the appellant for a 
videoconference hearing at the RO and 
notify him of the scheduled hearing at the 
latest address of record.  A copy of the 
notice provided to the Veteran of the 
scheduled hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


